

116 HR 4702 IH: Small Business Size Standard Manufacturing Clarification Act of 2019
U.S. House of Representatives
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4702IN THE HOUSE OF REPRESENTATIVESOctober 16, 2019Mr. Kelly of Mississippi introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to modify the timeframe for determining the size standard for
			 manufacturing small business concerns.
	
 1.Short titleThis Act may be cited as the Small Business Size Standard Manufacturing Clarification Act of 2019. 2.Amendment to size standard for manufacturing small business concernsSection 3(a)(2)(C)(ii)(I) of the Small Business Act (15 U.S.C. 632(a)(2)(C)(ii)(I)) is amended by striking 12 months and inserting 5 years.
		